DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 6,586,139).
Regarding claims 1 and 3-6, Watanabe et al. discloses in Figs 1-19, an alkaline battery (Abstract) comprising a negative electrode mixture (Abstract) including a powder of negative electrode active material particles (Abstract) including: zinc (Abstract), and indium on surfaces (Abstract, C5/L31-38) of the negative electrode active material particles (Abstract), wherein the surfaces of the negative electrode active material particles have a content of indium at several thousand ppm compared to zinc (C9/L60-63).
Watanabe et al. does not explicitly disclose an average ratio of indium content to zinc content is from 1.2 – 12.2.  As the indium coating and gas suppression are variables that can be modified, among others, by adjusting said amount of added indium, with said indium coating and gas suppression both varying as the amount of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2, Watanabe et al. discloses all of the claim limitations as set forth above and also discloses a negative electrode cup (C14/L4, C12/L7-12) configured to accommodate the negative electrode mixture, wherein the negative electrode cup (C14/L4, C12/L7-12) is provided with a coating layer (C14/L4, C12/L7-12) on an inner surface (C12/L7-12) of the negative electrode cup (C14/L4, C12/L7-12), and wherein the coating layer (C14/L4, C12/L7-12) includes a metal having a hydrogen overvoltage higher than a metal contained in the inner surface (C12/L7-12) of the negative electrode cup (C14/L4, C12/L7-12).



Regarding claim 8, Watanabe et al. discloses all of the claim limitations as set forth above and also discloses the alkaline battery is a button shaped alkaline battery (C14/L4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Takamura et al. (US 2007/0117023) discloses in Figs 1-2, a button alkaline cell (Fig 2, Abstract) including a negative electrode comprising zinc and indium ([0015], [0020])

Li et al. discloses in Fig 1, an alkaline battery ([0006]) including a negative electrode comprising zinc and indium ([0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725